Citation Nr: 1546076	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  06-03 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, to include as due to the service connected migraine headaches.

2.  Entitlement to an increased disability rating for migraine headaches, residuals of a traumatic brain injury, currently rated as 50 percent disabling, on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability as due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to October 1978, January 1979 to December 1980, and November 1981 to November 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and Seattle, Washington.

In September 2015, the Veteran testified in front of the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claims file. 

By rating decision in April 2014, the RO granted a 50 percent rating for headaches residual to head trauma, from August 14, 2002.  Although the Veteran has been awarded the maximum schedular rating for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, as explained below, there remains for consideration the Veteran's entitlement to a higher, extraschedular rating for that disability.  Further, a rating in excess of 50 percent is available under the diagnostic criteria for evaluating residuals of TBI.  Thus, the Board's characterization of the matter of the Veteran's entitlement to a rating in excess of 50 percent for headaches, as reflected on the title page.

The Board notes that in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  However, the instant case is distinguishable from Clemmons in that the issue of service connection for PTSD has been separately adjudicated by the RO and the basis of that claim is wholly different from the basis of the claim for service connection for depression.  Indeed, at the videoconference hearing, the Veteran stated the claim for service connection for PTSD was a different claim than that for depression.  Therefore, the Board has decided to keep the claims separate and refer the claim for service connection for PTSD.

The issues of service connection for seizures/epilepsy, an increased disability rating for a left ankle disability, and the request to reopen the claim for service connection for posttraumatic stress disorder (PTSD) have been raised by the record in statements dated in November 2012, October 2014 and October 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional lay statements from the Veteran, his mother, and his sister were received in October 2015 without a waiver of AOJ consideration.  However, as there is sufficient evidence to grant the Veteran's claim for service connection for an acquired psychiatric disorder, any failure on the part of the AOJ in not reviewing this evidence in the first instance is harmless.  To the extent that this evidence may be relevant to the issues being remand, the AOJ will have the opportunity to review the evidence when readjudicating the claims.  Accordingly, the Board will proceed with review of the claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the disability rating for migraine headaches and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resoling all reasonable doubt in the Veteran's favor, the Veteran's major depressive disorder is secondary to his chronic headaches.


CONCLUSION OF LAW

Service connection for major depressive disorder as secondary to migraine headaches is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 20.901(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently-shown major depressive disorder is secondary to the service connected migraine headaches.

In light of the conclusion reached below, an exhaustive explanation of the VA's duties to notify and assist the Veteran in the development of his claim is not necessary.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease. 38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Thus, establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Veteran is currently service connected for migraine headaches as residuals of a traumatic brain injury in service.  He argues that he currently suffers from depression which is due to his migraine headaches.  

At the outset, the Board notes that the record reflects the Veteran has been diagnosed with various psychiatric disorders, to include major depressive disorder.  As the claim is being granted on the basis of the major depressive disorder diagnosis, a discussion of the other psychiatric diagnoses is not needed at the present time.  

The record contains several psychiatric and neurological evaluations conducted throughout the years since the grant of service connection for migraine headaches in December 1981.  While the Veteran has been evaluated several times for his psychiatric complaints, there is only one etiology opinion regarding the major depressive disorder which is of record.

At a February 2015 VA mental health examination, the Veteran was diagnosed with major depressive disorder.  After a thorough review of the claim file, an examination of the Veteran, and a review and consideration of other VA examinations of record, the examiner opined that "[i]t is at least as likely as not that the Veteran's Major Depressive Disorder is secondary to or a progression of the Veteran's chronic pain from the migraines".  The examiner further stated that the Veteran reported a significant history of depressive symptoms, which is strongly correlated with his migraines; and, that his medical records, including many of the psychiatric evaluations and psychiatric discharge summaries, noted the presence of the migraines as a clinically significant feature of his psychiatric picture.

The Board finds that this opinion amply supports the Veteran's claims for service connection for secondary service connection for depression as due to the service connected migraine headaches.  

The Board recognizes that the February 2015 examiner noted that another VA examiner who had conducted a neurological examination in February 2015, had determined that the Veteran's headaches were not due to service, but rather, are due to a post service traumatic brain injury which occurred in 2004.  However, for reasons which will be detailed in the Remand portion of this decision, the Board finds the neurological VA examination of February 2015 to be inadequate.  Regardless, the Veteran is currently service connected for migraine headaches and the record contains a competent medical opinion linking the depression to the headaches.  Resolving any and all reasonable doubt in the Veteran's favor, service connection for major depressive disorder is granted.


ORDER

Service connection for major depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks an increased disability rating for the service connected migraine headaches, service connection for major depressive disorder, to include as due to the service connected migraine headaches; and, entitlement to TDIU.  After a careful review of the evidence, the Board finds that additional development is needed prior to deciding the claims.  

Initially, the Board notes that the Veteran is receiving the maximum schedular rating possible for his service-connected headaches.  In turn, the Veteran's assertions regarding the impact of the disability on his employment appears to raise the question of his entitlement to a higher rating for his headache disorder on an extraschedular basis.  See 38 C.F.R. § 3.321 (2014).  The Board has thus expanded the issue, accordingly. 

Prior to such consideration, additional development in connection with the headache claim and the other pending claims is warranted.  In this regard, at the September 2015 videoconference hearing, the Veteran testified that he had visited the emergency room the previous year at least six times and that he had pending appointments at the Portland VA Medical Center.  A review of the records shows that not all VA outpatient treatment records have been obtained from 2014 and there are no records form 2015.  On remand, all outstanding VA outpatient treatment records from the VAMC in Portland should be obtained.

The Veteran was most recently afforded a VA examination in February 2015 for his headaches.  At the time, the VA examiner, a neurologist, stated that upon examination of the records, he believed that service connection for the headaches was granted in error.  The examiner noted that there was no objective evidence of a traumatic brain injury in service as the Veteran alleged.  The examiner also noted the Veteran had sustained a substantial traumatic brain injury when he was assaulted in 2004 which required a craniotomy.  She further stated that in his opinion he was the first examiner to thoroughly review the file and to do so with the expertise and knowledge of traumatic brain injuries.  Finally, it is noted that she stated he would not complete the headaches examination as service connection was granted in error and all of the Veteran's current symptoms are attributable solely to the 2004 traumatic brain injury.

The Board finds that the February 2015 VA examination for headaches is inadequate.  Indeed, while the VA examiner notes the history of the Veteran's headaches, the examiner fails to discuss that the Veteran has been reporting headaches, dizziness and fainting spells as far back as October 1981 during a VA examination, more than 20 years prior to the traumatic brain injury in 2004; and, consistently while seeking treatment prior to the 2004 traumatic brain injury.  Moreover, the VA examiner's assertion that the February 2015 VA examination was the first time the Veteran was provided a comprehensive examination is unfounded.  Indeed, the record reflects the Veteran was provided several examinations throughout the years which included reviews of the record and an examination of the Veteran, to include examinations for the purpose of obtaining Social Security disability benefits.  Finally, regardless of whether the VA examiner believes service connection was granted in error or not, the Veteran is service connected for headaches and an assessment of the current severity of the symptoms should be made.

The Veteran is seeking TDIU, while at different times during the appeal period, examiners have stated that he cannot secure employment due to his headaches, the record shows that the Veteran has numerous other disabilities for which he is not service connected which also appear to affect his ability to retain employment.  The Veteran has not been afforded a TDIU examination to determine if his service connected disabilities alone render him unemployable.  Such an examination should be provided.  However, as noted in the Introduction section above, there are several issues which have been referred to the RO for adjudication.  The adjudication of these issues may have an impact on the claim for TDIU.  Therefore, the TDIU examination should be deferred until the issues referred herein have been adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain from the Portland VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claim file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3. If the Veteran responds, obtain all identified evidence following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file schedule the Veteran for a VA examination to determine the current severity of the Veteran's service connected migraine headaches.  The examiner should be a different examiner from the one who conducted the February 2015 neurological VA examination.  The claim file should be made available to the examiner and the examination report should state that a review of the claim file was conducted.  The examiner should answer the following questions:

a) Based on a review of the service treatment records, please state the severity of the in service TBI (mild, moderate, severe)

b) Please state the level of impairment due to the in- service head injury.  If the current symptoms cannot be delineated between the in service event and the 2004 event, please so state.

c) Was his in-service brain trauma worsened due to the 2004 brain trauma?

d) The examiner should also address the functional effects of the Veteran's headaches on his activities of daily living, to include employment.

A complete rationale for all opinions rendered must be provided.

5.  After the issues referred herein have been adjudicated, schedule the Veteran for an appropriate VA examination to determine if the service connected disabilities alone render him unable to obtain gainful employment.  All appropriate examinations should be conducted.   At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for.

After a review of the claim file and an examination of the Veteran, the examiner should describe any functional impairment resulting from the Veteran's service-connected disabilities that may affect his ability to function and perform tasks in a work or occupational setting.  A complete rationale for any opinion rendered should be provided.

6. If the Veteran fails to report to any scheduled examination, obtain  and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of the date and time of examination(s)-sent to him by the pertinent VA medical facility. 
 
7. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268   (1998). 

8. After completing the requested actions, and any additional notification and/or development deemed warranted (to include referral of the headache claim to the first line authority for extra-schedular consideration, if appropriate), readjudicate the claims on appeal.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority. 

9. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


